Title: To James Madison from Edmund Randolph, 7 March 1787
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond March 7. 1787.
This moment your favor of 26th. ulto. was handed to me.
I intended constantly to inclose the gazettes to you, and was prevented only by a supposition, that the printer performed that office. It shall be remembered with pleasure hereafter.
Why has congress changed the day for meeting in Phila.? I rejoice at the alteration; because it removes the terror on my spirits, that the prospect of my departure from home, gravidâ uxore, has been raising in my mind. I wish it could be postponed still [l]ater in the month, that I might carry her with me. I have communicated the alteration of the day to the deputies, and tomorrow press in warmest terms our friend at Mt. Vernon to assent to join us.
Some inflammatory summonses have been posted at several roads in Henrico and Hanover, addressed to the people, and feeling their pulse on taxes and executions. They have brought forth no malignant symptom: and if they do generate such, my maxim is “principiis obsta.”
The late house tax has excited clamour: some say opposition, in Petersburg. The truth seems rather to be, a determination to try the firmness of the courts on the validity of the law.
Colo. Arthur Campbell has forwarded to us an anonymous exhortation, to the spurious state of Franklin to arm vs the Spaniards. A copy will be sent to you, as soon as it is complete. One Green is the reputed author, of indifferent Character, but great enterprize. A publication of Timon, in the New-York journals, renders the friends of that country on the Mississippi somewhat jealous of France, and will probably give fresh vigour to Mr. Green’s movements. But I cannot believe that Mr. Otto has equivocated, as is there represented.
That Messrs Wythe and Blai[r] may not be prevented from joining the corps at Phila. from the badness of their cavalry; we have ordered a state boat to convey them to the head of the bay.
In a few days I shall send you a copy of our instructions to the Naval officers. Yrs Mo. afftely
E. R.
